TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00089-CR


Otis McBride, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024203, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due October 9, 2003.  No brief has been filed on appellant's
behalf, and appointed counsel did not respond to the notice that the brief is overdue.
Appellant's counsel, Mr. Edmund M. Davis, is ordered to file a brief in appellant's
behalf no later than December 29, 2003.  If counsel does not comply with this order, the district court
will be instructed to appoint substitute counsel to represent appellant on this appeal. 
It is ordered December 1, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish